(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

OCTANE FITNESS, LLC v. ICON HEALTH & FITNESS,
                    INC.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

   No. 12–1184. Argued February 26, 2014—Decided April 29, 2014
The Patent Act’s fee-shifting provision authorizes district courts to
  award attorney’s fees to prevailing parties in “exceptional cases.” 35
  U. S. C. §285. In Brooks Furniture Mfg., Inc. v. Dutailier Int’l, Inc.,
  393 F. 3d 1378, 1381, the Federal Circuit defined an “exceptional
  case” as one which either involves “material inappropriate conduct”
  or is both “objectively baseless” and “brought in subjective bad faith.”
  Brooks Furniture also requires that parties establish the “exception-
  al” nature of a case by “clear and convincing evidence.” Id., at 1382.
     Respondent ICON Health & Fitness, Inc., sued petitioner Octane
  Fitness, LLC, for patent infringement. The District Court granted
  summary judgment to Octane. Octane then moved for attorney’s fees
  under §285. The District Court denied the motion under the Brooks
  Furniture framework, finding ICON’s claim to be neither objectively
  baseless nor brought in subjective bad faith. The Federal Circuit af-
  firmed.
Held: The Brooks Furniture framework is unduly rigid and impermissi-
 bly encumbers the statutory grant of discretion to district courts.
 Pp. 7–12.
    (a) Section 285 imposes one and only one constraint on district
 courts’ discretion to award attorney’s fees: The power is reserved for
 “exceptional” cases. Because the Patent Act does not define “excep-
 tional,” the term is construed “in accordance with [its] ordinary
 meaning.” Sebelius v. Cloer, 569 U. S. ___, ___. In 1952, when Con-
 gress used the word in §285 (and today, for that matter),
 “[e]xceptional” meant “uncommon,” “rare,” or “not ordinary.” Web-
 ster’s New International Dictionary 889 (2d ed. 1934). An “excep-
 tional” case, then, is simply one that stands out from others with re-
2     OCTANE FITNESS, LLC v. ICON HEALTH & FITNESS, INC.

                                  Syllabus

    spect to the substantive strength of a party’s litigating position (con-
    sidering both the governing law and the facts of the case) or the un-
    reasonable manner in which the case was litigated. District courts
    may determine whether a case is “exceptional” in the case-by-case
    exercise of their discretion, considering the totality of the circum-
    stances. Cf. Fogerty v. Fantasy, Inc., 510 U. S. 517. Pp. 7–8.
       (b) The Brooks Furniture framework superimposes an inflexible
    framework onto statutory text that is inherently flexible. Pp. 8–11.
         (1) Brooks Furniture is too restrictive in defining the two catego-
    ries of cases in which fee awards are allowed. The first category—
    cases involving litigation or certain other misconduct—appears to ex-
    tend largely to independently sanctionable conduct. But that is not
    the appropriate benchmark. A district court may award fees in the
    rare case in which a party’s unreasonable, though not independently
    sanctionable, conduct is so “exceptional” as to justify an award. For
    litigation to fall within the second category, a district court must de-
    termine that the litigation is both objectively baseless and brought in
    subjective bad faith. But a case presenting either subjective bad
    faith or exceptionally meritless claims may sufficiently set itself
    apart from mine-run cases to be “exceptional.” The Federal Circuit
    imported this second category from Professional Real Estate Inves-
    tors, Inc. v. Columbia Pictures Industries, Inc., 508 U. S. 49, but that
    case’s standard finds no roots in §285’s text and makes little sense in
    the context of the exceptional-case determination. Pp. 8–10.
         (2) Brooks Furniture is so demanding that it would appear to
    render §285 largely superfluous. Because courts already possess the
    inherent power to award fees in cases involving misconduct or bad
    faith, see Alyeska Pipeline Service Co. v. Wilderness Society, 421 U. S.
    240, 258–259, this Court has declined to construe fee-shifting provi-
    sions narrowly so as to avoid rendering them superfluous. See, e.g.,
    Christiansburg Garment Co. v. EEOC, 434 U. S. 412, 419. Pp. 10–11.
         (3) Brooks Furniture’s requirement that proof of entitlement to
    fees be made by clear and convincing evidence is not justified by
    §285, which imposes no specific evidentiary burden. Nor has this
    Court interpreted comparable fee-shifting statutes to require such a
    burden of proof. See, e.g., Fogerty, 510 U. S, at 519. P. 11.
496 Fed. Appx. 57, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, GINSBURG, BREYER, ALITO, and KAGAN,
JJ., joined, and in which SCALIA, J., joined except as to footnotes 1–3.
                        Cite as: 572 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–1184
                                   _________________


    OCTANE FITNESS, LLC, PETITIONER v. ICON 

            HEALTH & FITNESS, INC.

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                                 [April 29, 2014] 


   JUSTICE SOTOMAYOR delivered the opinion of the Court.*
   Section 285 of the Patent Act authorizes a district court
to award attorney’s fees in patent litigation. It provides,
in its entirety, that “[t]he court in exceptional cases may
award reasonable attorney fees to the prevailing party.”
35 U. S. C. §285. In Brooks Furniture Mfg., Inc. v. Du­
tailier Int’l, Inc., 393 F. 3d 1378 (2005), the United States
Court of Appeals for the Federal Circuit held that “[a] case
may be deemed exceptional” under §285 only in two lim-
ited circumstances: “when there has been some material
inappropriate conduct,” or when the litigation is both
“brought in subjective bad faith” and “objectively base-
less.” Id., at 1381. The question before us is whether the
Brooks Furniture framework is consistent with the statu-
tory text. We hold that it is not.
                           I
                          A
  Prior to 1946, the Patent Act did not authorize the
awarding of attorney’s fees to the prevailing party in
——————
 * JUSTICE SCALIA joins this opinion except as to footnotes 1–3.
2   OCTANE FITNESS, LLC v. ICON HEALTH & FITNESS, INC.

                          Opinion of the Court

patent litigation. Rather, the “American Rule” governed:
“ ‘[E]ach litigant pa[id] his own attorney’s fees, win or
lose . . . .’ ” Marx v. General Revenue Corp., 568 U. S. ___,
___ (2013) (slip op., at 9). In 1946, Congress amended the
Patent Act to add a discretionary fee-shifting provision,
then codified in §70, which stated that a court “may in its
discretion award reasonable attorney’s fees to the prevail-
ing party upon the entry of judgment in any patent case.”
35 U. S. C. §70 (1946 ed.).1
    Courts did not award fees under §70 as a matter of
course. They viewed the award of fees not “as a penalty
for failure to win a patent infringement suit,” but as ap-
propriate “only in extraordinary circumstances.” Park-In-
Theatres, Inc. v. Perkins, 190 F. 2d 137, 142 (CA9 1951).
The provision enabled them to address “unfairness or bad
faith in the conduct of the losing party, or some other
equitable consideration of similar force,” which made a
case so unusual as to warrant fee-shifting. Ibid.; see also
Pennsylvania Crusher Co. v. Bethlehem Steel Co., 193 F.
2d 445, 451 (CA3 1951) (listing as “adequate justifica-
tion[s]” for fee awards “fraud practiced on the Patent
Office or vexatious or unjustified litigation”).
    Six years later, Congress amended the fee-shifting
provision and recodified it as §285. Whereas §70 had
specified that a district court could “in its discretion award
reasonable attorney’s fees to the prevailing party,” the
revised language of §285 (which remains in force today)
provides that “[t]he court in exceptional cases may award
reasonable attorney fees to the prevailing party.” We have
observed, in interpreting the damages provision of the
Patent Act, that the addition of the phrase “exceptional


——————
  1 This provision did “not contemplat[e] that the recovery of attorney’s

fees [would] become an ordinary thing in patent suits . . . .” S. Rep. No.
79–1503, p. 2 (1946).
                     Cite as: 572 U. S. ____ (2014)                   3

                         Opinion of the Court

cases” to §285 was “for purposes of clarification only.”2
General Motors Corp. v. Devex Corp., 461 U. S. 648, 653,
n. 8 (1983); see also id., at 652, n. 6. And the parties agree
that the recodification did not substantively alter the
meaning of the statute.3
   For three decades after the enactment of §285, courts
applied it—as they had applied §70—in a discretionary
manner, assessing various factors to determine whether a
given case was sufficiently “exceptional” to warrant a fee
award. See, e.g., True Temper Corp. v. CF&I Steel Corp.,
601 F. 2d 495, 508–509 (CA10 1979); Kearney & Trecker
Corp. v. Giddings & Lewis, Inc., 452 F. 2d 579, 597 (CA7
1971); Siebring v. Hansen, 346 F. 2d 474, 480–481 (CA8
1965).
   In 1982, Congress created the Federal Circuit and vested
it with exclusive appellate jurisdiction in patent cases.
28 U. S. C. §1295. In the two decades that followed, the
Federal Circuit, like the regional circuits before it, in-
structed district courts to consider the totality of the cir-
cumstances when making fee determinations under §285.
See, e.g., Rohm & Haas Co. v. Crystal Chemical Co., 736
F. 2d 688, 691 (1984) (“Cases decided under §285 have
noted that ‘the substitution of the phrase “in exceptional
cases” has not done away with the discretionary feature’ ”);
——————
  2 The Senate Report similarly explained that the new provision was

“substantially the same as” §70, and that the “ ‘exceptional cases’ ”
language was added simply to “expres[s] the intention of the [1946]
statute as shown by its legislative history and as interpreted by the
courts.” S. Rep. No. 82–1979, p. 30 (1952).
  3 See Brief for Petitioner 35 (“[T]his amendment was not intended to

create a stricter standard for fee awards, but instead was intended to
clarify and endorse the already-existing statutory standard”); Brief for
Respondent 17 (“When it enacted §285, as the historical notes to this
provision make clear, Congress adopted the standards applied by courts
interpreting that statute’s predecessor, §70 of the 1946 statute. Con-
gress explained that §285 ‘is substantially the same as the correspond-
ing provision in’ §70”).
4     OCTANE FITNESS, LLC v. ICON HEALTH & FITNESS, INC.

                          Opinion of the Court

Yamanouchi Pharmaceutical Co., Ltd. v. Danbury Phar­
macal, Inc., 231 F. 3d 1339, 1347 (2000) (“In assessing
whether a case qualifies as exceptional, the district court
must look at the totality of the circumstances”).
   In 2005, however, the Federal Circuit abandoned that
holistic, equitable approach in favor of a more rigid and
mechanical formulation. In Brooks Furniture Mfg., Inc. v.
Dutailier Int’l, Inc., 393 F. 3d 1378 (2005), the court held
that a case is “exceptional” under §285 only “when there
has been some material inappropriate conduct related to
the matter in litigation, such as willful infringement,
fraud or inequitable conduct in procuring the patent,
misconduct during litigation, vexatious or unjustified
litigation, conduct that violates Fed. R. Civ. P. 11, or like
infractions.” Id., at 1381. “Absent misconduct in conduct
of the litigation or in securing the patent,” the Federal
Circuit continued, fees “may be imposed against the pa-
tentee only if both (1) the litigation is brought in subjec-
tive bad faith, and (2) the litigation is objectively base-
less.” Ibid. The Federal Circuit subsequently clarified
that litigation is objectively baseless only if it is “so unrea-
sonable that no reasonable litigant could believe it would
succeed,” iLOR, LLC v. Google, Inc., 631 F. 3d 1372, 1378
(2011), and that litigation is brought in subjective bad
faith only if the plaintiff “actually know[s]” that it is objec-
tively baseless, id., at 1377.4
——————
    4 In
       Kilopass Technology, Inc. v. Sidense Corp., 738 F. 3d 1302 (CA
Fed 2013)—decided after our grant of certiorari but before we heard
oral argument in this case—the Federal Circuit appeared to cut back on
the “subjective bad faith” inquiry, holding that the language in iLOR
was dictum and that “actual knowledge of baselessness is not required.”
738 F. 3d, at 1310. Rather, the court held, “a defendant need only
prove reckless conduct to satisfy the subjective component of the §285
analysis,” ibid., and courts may “dra[w] an inference of bad faith from
circumstantial evidence thereof when a patentee pursues claims that
are devoid of merit,” id., at 1311. Most importantly, the Federal Circuit
stated that “[o]bjective baselessness alone can create a sufficient
                     Cite as: 572 U. S. ____ (2014)                     5

                          Opinion of the Court

  Finally, Brooks Furniture held that because “[t]here is a
presumption that the assertion of infringement of a duly
granted patent is made in good faith[,] . . . the underlying
improper conduct and the characterization of the case as
exceptional must be established by clear and convincing
evidence.” 393 F. 3d, at 1382.
                               B
   The parties to this litigation are manufacturers of exer-
cise equipment. The respondent, ICON Health & Fitness,
Inc., owns U. S. Patent No. 6,019,710 (’710 patent), which
discloses an elliptical exercise machine that allows for
adjustments to fit the individual stride paths of users.
ICON is a major manufacturer of exercise equipment, but
it has never commercially sold the machine disclosed in
the ’710 patent. The petitioner, Octane Fitness, LLC, also
manufactures exercise equipment, including elliptical
machines known as the Q45 and Q47.
   ICON sued Octane, alleging that the Q45 and Q47
infringed several claims of the ’710 patent. The District
Court granted Octane’s motion for summary judgment,
concluding that Octane’s machines did not infringe ICON’s
patent. 2011 WL 2457914 (D Minn., June 17, 2011).
Octane then moved for attorney’s fees under §285. Apply-
ing the Brooks Furniture standard, the District Court
denied Octane’s motion. 2011 WL 3900975 (D Minn.,
Sept. 6, 2011). It determined that Octane could show
neither that ICON’s claim was objectively baseless nor
that ICON had brought it in subjective bad faith. As to
objective baselessness, the District Court rejected Octane’s
—————— 

inference of bad faith to establish exceptionality under §285, unless the 

circumstances as a whole show a lack of recklessness on the patentee’s 

part.” Id., at 1314. Chief Judge Rader wrote a concurring opinion that

sharply criticized Brooks Furniture, 738 F. 3d, at 1318–1320; the court, 

he said, “should have remained true to its original reading of” §285, id.,

at 1320.

6   OCTANE FITNESS, LLC v. ICON HEALTH & FITNESS, INC.

                           Opinion of the Court

argument that the judgment of noninfringement “should
have been a foregone conclusion to anyone who visually
inspected” Octane’s machines. Id., *2. The court ex-
plained that although it had rejected ICON’s infringement
arguments, they were neither “frivolous” nor “objectively
baseless.” Id., *2–*3. The court also found no subjective
bad faith on ICON’s part, dismissing as insufficient both
“the fact that [ICON] is a bigger company which never
commercialized the ’710 patent” and an e-mail exchange
between two ICON sales executives, which Octane had
offered as evidence that ICON had brought the infringe-
ment action “as a matter of commercial strategy.”5 Id., *4.
   ICON appealed the judgment of noninfringement, and
Octane cross-appealed the denial of attorney’s fees. The
Federal Circuit affirmed both orders. 496 Fed. Appx. 57
(2012). In upholding the denial of attorney’s fees, it re-
jected Octane’s argument that the District Court had
“applied an overly restrictive standard in refusing to find
the case exceptional under §285.” Id., at 65. The Federal
Circuit declined to “revisit the settled standard for excep-
tionality.” Ibid.
   We granted certiorari, 570 U. S. __ (2013), and now
reverse.

——————
   5 One e-mail, sent from ICON’s Vice President of Global Sales to two

employees, read: “ ‘We are suing Octane. Not only are we coming out
with a greater product to go after them, but throwing a lawsuit on top
of that.’ ” 2011 WL 3900975, *4. One of the recipients then forwarded
that e-mail to a third party, along with the accompanying message:
“ ‘Just clearing the way and making sure you guys have all your guns
loaded!’ ” Ibid. More than a year later, that same employee sent an
e-mail to the Vice President of Global Sales with the subject, “ ‘I heard we
are suing Octane!’ ” Ibid. The executive responded as follows: “ ‘Yes—
old patent we had for a long time that was sitting on the shelf. They
are just looking for royalties.’ ” Ibid. The District Court wrote that “in
the light most favorable to Octane, these remarks are stray comments
by employees with no demonstrated connection to the lawsuit.” Ibid.
                  Cite as: 572 U. S. ____ (2014)            7

                      Opinion of the Court

                          II
  The framework established by the Federal Circuit in
Brooks Furniture is unduly rigid, and it impermissibly
encumbers the statutory grant of discretion to district
courts.
                              A
   Our analysis begins and ends with the text of §285: “The
court in exceptional cases may award reasonable attorney
fees to the prevailing party.” This text is patently clear.
It imposes one and only one constraint on district courts’
discretion to award attorney’s fees in patent litigation: The
power is reserved for “exceptional” cases.
   The Patent Act does not define “exceptional,” so we
construe it “ ‘in accordance with [its] ordinary meaning.’ ”
Sebelius v. Cloer, 569 U. S. ___, ___ (2013) (slip op., at 6);
see also Bilski v. Kappos, 561 U. S. 593, ___ (2010) (slip
op., at 6) (“In patent law, as in all statutory construction,
‘[u]nless otherwise defined, “words will be interpreted as
taking their ordinary, contemporary, common mean-
ing” ’ ”). In 1952, when Congress used the word in §285
(and today, for that matter), “[e]xceptional” meant “un-
common,” “rare,” or “not ordinary.” Webster’s New Inter-
national Dictionary 889 (2d ed. 1934); see also 3 Oxford
English Dictionary 374 (1933) (defining “exceptional” as
“out of the ordinary course,” “unusual,” or “special”);
Merriam-Webster’s Collegiate Dictionary 435 (11th ed.
2008) (defining “exceptional” as “rare”); Noxell Corp. v.
Firehouse No. 1 Bar-B-Que Restaurant, 771 F. 2d 521, 526
(CADC 1985) (R. B. Ginsburg, J., joined by Scalia, J.)
(interpreting the term “exceptional” in the Lanham Act’s
identical fee-shifting provision, 15 U. S. C. §1117(a), to
mean “uncommon” or “not run-of-the-mill”).
   We hold, then, that an “exceptional” case is simply one
that stands out from others with respect to the substan-
tive strength of a party’s litigating position (considering
8     OCTANE FITNESS, LLC v. ICON HEALTH & FITNESS, INC.

                          Opinion of the Court

both the governing law and the facts of the case) or the
unreasonable manner in which the case was litigated.
District courts may determine whether a case is “excep-
tional” in the case-by-case exercise of their discretion,
considering the totality of the circumstances.6 As in the
comparable context of the Copyright Act, “ ‘[t]here is no
precise rule or formula for making these determinations,’
but instead equitable discretion should be exercised ‘in
light of the considerations we have identified.’ ” Fogerty v.
Fantasy, Inc., 510 U. S. 517, 534 (1994).
                                B
                                1
   The Federal Circuit’s formulation is overly rigid. Under
the standard crafted in Brooks Furniture, a case is “excep-
tional” only if a district court either finds litigation-related
misconduct of an independently sanctionable magnitude
or determines that the litigation was both “brought in
subjective bad faith” and “objectively baseless.” 393 F. 3d,
at 1381. This formulation superimposes an inflexible
framework onto statutory text that is inherently flexible.
   For one thing, the first category of cases in which the
Federal Circuit allows fee awards—those involving litiga-
tion misconduct or certain other misconduct—appears to
extend largely to independently sanctionable conduct. See
ibid. (defining litigation-related misconduct to include
“willful infringement, fraud or inequitable conduct in
procuring the patent, misconduct during litigation, vexa-

——————
    6 In
       Fogerty v. Fantasy, Inc., 510 U. S. 517 (1994), for example, we
explained that in determining whether to award fees under a similar
provision in the Copyright Act, district courts could consider a “nonex-
clusive” list of “factors,” including “frivolousness, motivation, objective
unreasonableness (both in the factual and legal components of the case)
and the need in particular circumstances to advance considerations of
compensation and deterrence.” Id., at 534, n. 19 (internal quotation
marks omitted).
                  Cite as: 572 U. S. ____ (2014)            9

                      Opinion of the Court

tious or unjustified litigation, conduct that violates Fed. R.
Civ. P. 11, or like infractions”). But sanctionable conduct
is not the appropriate benchmark. Under the standard
announced today, a district court may award fees in the
rare case in which a party’s unreasonable conduct—while
not necessarily independently sanctionable—is nonethe-
less so “exceptional” as to justify an award of fees.
   The second category of cases in which the Federal Cir-
cuit allows fee awards is also too restrictive. In order for a
case to fall within this second category, a district court
must determine both that the litigation is objectively
baseless and that the plaintiff brought it in subjective bad
faith. But a case presenting either subjective bad faith or
exceptionally meritless claims may sufficiently set itself
apart from mine-run cases to warrant a fee award. Cf.
Noxell, 771 F. 2d, at 526 (“[W]e think it fair to assume
that Congress did not intend rigidly to limit recovery of
fees by a [Lanham Act] defendant to the rare case in
which a court finds that the plaintiff ‘acted in bad faith,
vexatiously, wantonly, or for oppressive reasons’ . . . .
Something less than ‘bad faith,’ we believe, suffices to
mark a case as ‘exceptional’ ”).
   ICON argues that the dual requirement of “subjective
bad faith” and “objective baselessness” follows from this
Court’s decision in Professional Real Estate Investors, Inc.
v. Columbia Pictures Industries, Inc., 508 U. S. 49 (1993)
(PRE), which involved an exception to the Noerr-
Pennington doctrine of antitrust law. It does not. Under
the Noerr-Pennington doctrine—established by Eastern
Railroad Presidents Conference v. Noerr Motor Freight,
Inc., 365 U. S. 127 (1961), and Mine Workers v. Penning­
ton, 381 U. S. 657 (1965)—defendants are immune from
antitrust liability for engaging in conduct (including litiga-
tion) aimed at influencing decisionmaking by the govern-
ment. PRE, 508 U. S., at 56. But under a “sham excep-
tion” to this doctrine, “activity ‘ostensibly directed toward
10 OCTANE FITNESS, LLC v. ICON HEALTH & FITNESS, INC.

                      Opinion of the Court

influencing governmental action’ does not qualify for
Noerr immunity if it ‘is a mere sham to cover . . . an at-
tempt to interfere directly with the business relationships
of a competitor.’ ” Id., at 51. In PRE, we held that to
qualify as a “sham,” a “lawsuit must be objectively base-
less” and must “concea[l] ‘an attempt to interfere directly
with the business relationships of a competitor . . . .’ ” Id.,
at 60–61 (emphasis deleted). In other words, the plaintiff
must have brought baseless claims in an attempt to
thwart competition (i.e., in bad faith).
   In Brooks Furniture, the Federal Circuit imported the
PRE standard into §285. See 393 F. 3d, at 1381. But the
PRE standard finds no roots in the text of §285, and it
makes little sense in the context of determining whether a
case is so “exceptional” as to justify an award of attorney’s
fees in patent litigation. We crafted the Noerr-Pennington
doctrine—and carved out only a narrow exception for
“sham” litigation—to avoid chilling the exercise of the
First Amendment right to petition the government for the
redress of grievances. See PRE, 508 U. S., at 56 (“Those
who petition government for redress are generally im-
mune from antitrust liability”). But to the extent that
patent suits are similarly protected as acts of petitioning,
it is not clear why the shifting of fees in an “exceptional”
case would diminish that right. The threat of antitrust
liability (and the attendant treble damages, 15 U. S. C.
§15) far more significantly chills the exercise of the right
to petition than does the mere shifting of attorney’s fees.
In the Noerr-Pennington context, defendants seek immun-
ity from a judicial declaration that their filing of a lawsuit
was actually unlawful; here, they seek immunity from a
far less onerous declaration that they should bear the
costs of that lawsuit in exceptional cases.
                           2
  We reject Brooks Furniture for another reason: It is so
                 Cite as: 572 U. S. ____ (2014)           11

                     Opinion of the Court

demanding that it would appear to render §285 largely
superfluous. We have long recognized a common-law
exception to the general “American rule” against fee-
shifting—an exception, “inherent” in the “power [of] the
courts” that applies for “ ‘willful disobedience of a court
order’ ” or “when the losing party has ‘acted in bad faith,
vexatiously, wantonly, or for oppressive reasons . . . .’ ”
Alyeska Pipeline Service Co. v. Wilderness Society, 421
U. S. 240, 258–259 (1975). We have twice declined to
construe fee-shifting provisions narrowly on the basis that
doing so would render them superfluous, given the back-
ground exception to the American rule, see Christiansburg
Garment Co. v. EEOC, 434 U. S. 412, 419 (1978); Newman
v. Piggie Park Enterprises, Inc., 390 U. S. 400, 402, n. 4
(1968) (per curiam), and we again decline to do so here.
                              3
   Finally, we reject the Federal Circuit’s requirement that
patent litigants establish their entitlement to fees under
§285 by “clear and convincing evidence,” Brooks Furniture,
393 F. 3d, at 1382. We have not interpreted comparable
fee-shifting statutes to require proof of entitlement to fees
by clear and convincing evidence. See, e.g., Fogerty, 510
U. S., at 519; Cooter & Gell v. Hartmarx Corp., 496 U. S.
384 (1990); Pierce v. Underwood, 487 U. S. 552, 558
(1988). And nothing in §285 justifies such a high standard
of proof. Section 285 demands a simple discretionary
inquiry; it imposes no specific evidentiary burden, much
less such a high one. Indeed, patent-infringement litiga-
tion has always been governed by a preponderance of the
evidence standard, see, e.g., Béné v. Jeantet, 129 U. S. 683,
688 (1889), and that is the “standard generally applicable
in civil actions,” because it “allows both parties to ‘share
the risk of error in roughly equal fashion,’ ” Herman &
MacLean v. Huddleston, 459 U. S. 375, 390 (1983).
12 OCTANE FITNESS, LLC v. ICON HEALTH & FITNESS, INC.

                     Opinion of the Court

                        *    *    *
  For the foregoing reasons, the judgment of the United
States Court of Appeals for the Federal Circuit is reversed,
and the case is remanded for further proceedings con-
sistent with this opinion.
                                            It is so ordered.